DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2018/0226443 A1 hereinafter referred to as “Yu”).
With respect to claim 1, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, a sensing device comprising: a plurality of electromagnetic radiation (EMR) sensing sections (32) coupled to a flexible interconnect (44); and one or more digital sections coupled to the flexible interconnect (44) (see Par.[0033] wherein module 20 includes light sensing elements 32 over flexible cable FPC 44 are disclosed; see Par.[0033], [0075] wherein image sensor 32 implemented as a semiconductor chip device that includes circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements and module 20 is used as compact digital cameras that can be integrated into various types of consumer electronics and other devices such as mobile phones, smart phones, personal digital assistants (PDAs) and laptops); wherein the plurality of EMR sensing sections (32) are self-aligned through the flexible interconnect (44) (likewise to the present Invention in Par.[0057] wherein sensing sections self-aligned is sensing section previously aligned prior to bending; see Figs.2C-2D, wherein areas of light sensing sections 32 previously aligned (i.e. self-aligned) prior to bending is shown).
Moreover, regarding the limitation “sensing section are self-aligned through the flexible interconnect”, it is submitted that such limitations do not further define the structure as instantly claimed, nor serve to distinguish over Yu. Therefore, the said limitations are considered as “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 2, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the plurality of EMR sensing sections comprise a plurality of image sensing sections (see Par.[0033] wherein module 20 includes light sensing elements 32 over flexible cable FPC 44 are disclosed).
With respect to claim 3, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the plurality of EMR sensing sections (32) comprise a plurality of pixel arrays coupled an analog circuit (see Par.[0033] wherein image sensor 32, which can be implemented, for example, as a CCD or CMOS pixel array that is operable to sense light; see Par.[0033], [0075] wherein image sensor 32 implemented as a semiconductor chip device that includes circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements and module 20 is used as digit
compact digital cameras that can be integrated into various types of consumer electronics and other devices such as mobile phones, smart phones, personal digital assistants (PDAs) and laptops).
With respect to claim 4, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the one or more digital sections (32) is only one digital section.
With respect to claim 5, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, an electromagnetic radiation (EMR) sensing device comprising: a plurality of EMR sensing sections (32) coupled to a flexible interconnect (44) comprising a piecewise linear curve/(curvature bending portion); and at least one digital section (32) coupled to the flexible interconnect (44); wherein each EMR sensing section of the plurality of EMR sensing sections (32) is coupled over a substantially straight portion of the flexible interconnect (44); and wherein the flexible interconnect (44) is bent only at portions of the flexible interconnect (44) between the substantially straight portions of the flexible interconnect (44) (see Par.[0033] wherein module 20 includes light sensing elements 32 over flexible cable FPC 44 with bent portion between image sensing devices 32 are disclosed).
With respect to claim 6, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein each EMR sensing section (32) is stacked over a corresponding digital section (34) (see Par.[0033] wherein sensing 32 over circuitry board 34 with circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements).
With respect to claim 7, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the EMR sensing section (32, 34) comprises an analog section and a pixel array (see Par.[0033] wherein module 20 includes light sensing elements 32 over flexible cable FPC 44 are disclosed; see Par.[0033], [0075] wherein image sensor 32 implemented as a semiconductor chip device that includes circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements and module 20 is used as compact digital cameras that can be integrated into various types of consumer electronics and other devices such as mobile phones, smart phones, personal digital assistants (PDAs) and laptops).
With respect to claim 8, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the pixel array is hybrid bonded to the analog section (see Par.[0033] wherein monolithic image sensor 32, which can be implemented, for example, as a CCD or CMOS pixel array that is operable to sense light (e.g., IR, visible, or UV) of a particular wavelength or range of wavelength).
With respect to claim 9, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the plurality of EMR sensing sections are self-aligned through the flexible interconnect.
With respect to claim 11, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the at least one digital section comprises only one digital section.
With respect to claim 12, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, a sensing device comprising: a plurality of electromagnetic radiation (EMR) sensing sections (32) coupled to a flexible interconnect (44); one or more digital sections (32) coupled to the flexible interconnect (44); and one or more bends in the flexible interconnect (44) between the plurality of EMR sensing sections (32); wherein the plurality of EMR sensing sections are self-aligned through the flexible interconnect (see Par.[0033] wherein module 20 includes light sensing elements 32 over flexible cable FPC 44 are disclosed; see Par.[0033], [0075] wherein image sensor 32 implemented as a semiconductor chip device that includes circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements and module 20 is used as compact digital cameras that can be integrated into various types of consumer electronics and other devices such as mobile phones, smart phones, personal digital assistants (PDAs) and laptops; likewise to the present Invention in Par.[0057] wherein sensing sections self-aligned is sensing section previously aligned prior to bending; see Figs.2C-2D, wherein areas of light sensing sections 32 previously aligned (i.e. self-aligned) prior to bending is shown).
Moreover, regarding the limitation “sensing section are self-aligned through the flexible interconnect”, it is submitted that such limitations do not further define the structure as instantly claimed, nor serve to distinguish over Yu. Therefore, the said limitations are considered as “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 13, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the plurality of EMR sensing sections comprise a plurality of image sensing sections.
With respect to claim 14, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the plurality of EMR sensing sections comprise a plurality of pixel arrays coupled an analog circuit.
With respect to claim 15, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the one or more digital sections is only one digital section.
With respect to claim 16, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein each EMR sensing section is stacked over a corresponding digital section (see Par.[0033] wherein sensing 32 over circuitry board 34 with circuitry to perform processing (e.g., analog-to-digital processing) of signals produced by the light sensing elements).
With respect to claim 17, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the EMR sensing section comprises an analog section and a pixel array.
With respect to claim 18, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the pixel array is hybrid bonded to the analog section.
With respect to claim 20, Yu discloses, in Figs.1, 1A-1C, 2A-2D and 3, the sensing device, wherein the one or more digital sections comprises only one digital section.
Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 2019/0120977 A1).
With respect to claim 1, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, a sensing device comprising: a plurality of electromagnetic radiation (EMR) sensing sections (12a-g) coupled to a flexible interconnect (24); and one or more digital sections (12a-g) coupled to the flexible interconnect (24); wherein the plurality of EMR sensing sections (12a-g) are self-aligned through the flexible interconnect (24) (see Par.[0077]-[0078], [0149]-[0152] wherein electromagnetic or light radiation detectors 12a-g are disclosed; see Par.[0072] wherein flexible substrate foil 24 includes bending portion 30 separating detector units 12a-g which are disposed on straight portion of substrate 24; likewise to the present Invention in Par.[0057] wherein sensing sections self-aligned is sensing section previously aligned prior to bending; see Figs.2A-2C, 8A-8B, wherein areas of light sensing sections 32 previously aligned (i.e. self-aligned) prior to bending is shown).
Moreover, regarding the limitation “sensing section are self-aligned through the flexible interconnect”, it is submitted that such limitations do not further define the structure as instantly claimed, nor serve to distinguish over Jacobs. Therefore, the said limitations are considered as “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 2, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections (12a-g) comprise a plurality of image sensing sections (see Par.[0077]-[0078], [0149]-[0152] wherein electromagnetic or light radiation detectors 12a-g are disclosed).
With respect to claim 3, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections comprise a plurality of pixel arrays (14) coupled an analog circuit (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 4, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the one or more digital sections is only one digital section (see Par.[0117]-[0130] wherein array of detectors implemented in one radiation detector device 10).
With respect to claim 5, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, an electromagnetic radiation (EMR) sensing device comprising: a plurality of EMR sensing sections (12a-g) coupled to a flexible interconnect (24) comprising a piecewise linear curve; and at least one digital section (36) coupled to the flexible interconnect (24); wherein each EMR sensing section (12a-g) of the plurality of EMR sensing sections is coupled over a substantially straight portion of the flexible interconnect (24); and wherein the flexible interconnect (24) is bent only at portions of the flexible interconnect between the substantially straight portions of the flexible interconnect (24) (see Par.[0077]-[0078], [0149]-[0152] wherein electromagnetic or light radiation detectors 12a-g are disclosed; see Par.[0072] wherein flexible substrate foil 24 includes bending portion 30 separating detector units 12a-g which are disposed on straight portion of substrate 24; see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 7, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the EMR sensing section comprises an analog section and a pixel array (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 8, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the pixel array is hybrid bonded to the analog section (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 9, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections are self-aligned through the flexible interconnect (likewise to the present Invention in Par.[0057] wherein sensing sections self-aligned is sensing section previously aligned prior to bending; see Figs.2A-2C, 8A-8B, wherein areas of light sensing sections 32 previously aligned (i.e. self-aligned) prior to bending is shown).
Moreover, regarding the limitation “sensing section are self-aligned through the flexible interconnect”, it is submitted that such limitations do not further define the structure as instantly claimed, nor serve to distinguish over Jacobs. Therefore, the said limitations are considered as “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 10, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections form a concave surface (see Fig.15).
With respect to claim 11, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the at least one digital section comprises only one digital section (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 12, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, a sensing device comprising: a plurality of electromagnetic radiation (EMR) sensing sections (12a-g) coupled to a flexible interconnect (24); one or more digital sections (36) coupled to the flexible interconnect (24); and one or more bends in the flexible interconnect between the plurality of EMR sensing sections (12a-g); wherein the plurality of EMR sensing sections (12a-g) are self-aligned through the flexible interconnect (see Par.[0077]-[0078], [0149]-[0152] wherein electromagnetic or light radiation detectors 12a-g are disclosed; see Par.[0072] wherein flexible substrate foil 24 includes bending portion 30 separating detector units 12a-g which are disposed on straight portion of substrate 24; see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown; likewise to the present Invention in Par.[0057] wherein sensing sections self-aligned is sensing section previously aligned prior to bending; see Figs.2A-2C, 8A-8B, wherein areas of light sensing sections 32 previously aligned (i.e. self-aligned) prior to bending is shown).
Moreover, regarding the limitation “sensing section are self-aligned through the flexible interconnect”, it is submitted that such limitations do not further define the structure as instantly claimed, nor serve to distinguish over Jacobs. Therefore, the said limitations are considered as “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 13, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections (12a-g) comprise a plurality of image sensing sections.
With respect to claim 14, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections (12a-g) comprise a plurality of pixel arrays (14) coupled an analog circuit (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 15, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the one or more digital sections is only one digital section.
With respect to claim 17, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the EMR sensing section comprises an analog section and a pixel array (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 18, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the pixel array is hybrid bonded to the analog section (see Par.[0068]-[0070] wherein photosensitive pixels 14 array is disclosed; see Par.[0074] wherein integrated circuit (IC) and/or an application-specific integrated circuit (ASIC) 36 further each comprise an analog-digital converter for converting an analog signal to a digital signal; see Fig.1A wherein established connection between analog 36 and pixels 14 is shown).
With respect to claim 19, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the plurality of EMR sensing sections form a concave surface (see Fig.15).
With respect to claim 20, Jacobs discloses, in Figs.1A-1B, 2A-2C, 3-7, 88A-8B, 9A-9B, 15, 19A-19B, 21-23, the sensing device, wherein the one or more digital sections comprises only one digital section (see Par.[0117]-[0130] wherein array of detectors implemented in one radiation detector device 10).
Citation of Pertinent Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818